




Exhibit 10.4
FORM OF DEED OF INDEMNIFICATION
THIS DEED OF INDEMNIFICATION (this “Agreement”), dated as of
                    , is made by and between Covidien plc, an Irish public
limited company, and (“Indemnitee”).
WHEREAS, Covidien Ltd. has effected a scheme of arrangement under Bermuda law
(the “Scheme of Arrangement”) pursuant to which the shareholders of Covidien
Ltd. became shareholders of Covidien plc, and Covidien Ltd. became a wholly
owned subsidiary of Covidien plc;
WHEREAS, it is essential to Covidien plc to retain and attract as directors and
secretary the most capable persons available;
WHEREAS, Indemnitee is a director or secretary of Covidien plc;
WHEREAS, each of Covidien plc and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of companies;
WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability, (ii) specific contractual assurance that such
protection will be available to Indemnitee (regardless of, among other things,
any amendment to or revocation of Covidien plc’s Articles of Association or any
change in the composition of Covidien plc’s Board of Directors or acquisition
transaction relating to Covidien plc), Covidien plc wishes to provide in this
Agreement for the indemnification by Covidien plc of Indemnitee as set forth in
this Agreement, and, to the extent insurance is maintained, to provide for the
continued coverage of Indemnitee under Covidien plc’s directors’ and officers’
liability insurance policies as set forth in this Agreement;
NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve Covidien plc directly or, at its request, with another
Enterprise, and intending to be legally bound hereby, the parties agree as
follows:
1.    Certain Definitions.
(a) Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.
(b) Board: the Board of Directors of Covidien plc.
(c) Change in Control: shall be deemed to have occurred if:
(i) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act, becomes a “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of Covidien plc;

    





--------------------------------------------------------------------------------




(ii) the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board as of the Transaction Time
(as defined in the Scheme of Arrangement), provided that any person becoming a
director subsequent to such time whose election or nomination for election was
supported by three-quarters of the directors who immediately prior to such
election or nomination for election comprised the Incumbent Directors shall be
considered to be an Incumbent Director;
(iii) Covidien plc adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets;
(iv) all or substantially all of the assets or business of Covidien plc is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of Covidien plc immediately prior to such a merger, consolidation
or other transaction beneficially own, directly or indirectly, in substantially
the same proportion as they owned the Voting Shares of Covidien plc, all of the
Voting Shares or other ownership interests of the entity or entities, if any,
that succeed to the business of Covidien plc); or
(v) Covidien plc combines with another company and is the surviving entity but,
immediately after the combination, the shareholders of Covidien plc immediately
prior to the combination hold, directly or indirectly, 50% or less of the Voting
Shares of the combined company (there being excluded from the number of shares
held by such shareholders, but not from the Voting Shares of the combined
company, any shares received by Affiliates of such other company in exchange for
shares of such other company), provided, however, that any occurrence that
would, in the absence of this proviso, otherwise constitute a Change in Control
pursuant to any of clause (i), (iii), (iv) or (v) above, shall not constitute a
Change in Control if such occurrence is approved by a majority of the directors
on the Board who were directors immediately prior to such occurrence.
(d) Enterprise: Covidien plc and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of Covidien plc
as a director, officer, secretary, trustee, general partner, managing member,
fiduciary, board of directors’ committee member, employee or agent.
(e) Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.
(f) Expenses: any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.

2



--------------------------------------------------------------------------------




(g) Indemnifiable Event: (i) any event or occurrence that takes place either
prior to or after the execution of this Agreement, related to the fact that
Indemnitee is or was a director, officer, secretary or employee of Covidien plc,
or while a director or secretary of Covidien plc is or was serving at the
request of Covidien plc as a director, officer, secretary, employee, trustee,
agent, or fiduciary of another foreign or domestic corporation, partnership,
limited liability company, joint venture, employee benefit plan, trust, or other
Enterprise, or related to anything done or not done by Indemnitee in any such
capacity, whether or not the basis of the Proceeding is alleged action in an
official capacity as a director, officer, secretary, employee, trustee, agent,
or fiduciary or in any other capacity while serving as a director, officer,
secretary, employee, trustee, agent, or fiduciary, (ii) any event or fact
related to the fact that Indemnitee is or was a director, officer, employee,
trustee, agent, or fiduciary of Covidien Ltd. or another foreign or domestic
corporation, partnership, limited liability company, joint venture, employee
benefit plan, trust, or other Enterprise and that related to the subject matter
of the investigations referred to in Covidien Ltd.’s Form 10 as filed on June 8,
2007 or any other investigation (whether or not Covidien Ltd. is or was a target
of such investigation) by any government entity covering subject matter that is
substantially similar to the subject matter of, or arises out of, the foregoing
investigations or (iii) any event or occurrence that took place prior to the
Transaction Time (as defined in the Scheme of Arrangement), related to the fact
that Indemnitee was a director or officer of Covidien Ltd., or while a director
or officer of Covidien Ltd. was serving at the request of Covidien Ltd. as a
director, officer, employee, trustee, agent, or fiduciary of another foreign or
domestic corporation, partnership, limited liability company, joint venture,
employee benefit plan, trust, or other Enterprise, or was a director, officer,
employee, trustee, agent, or fiduciary of a foreign or domestic corporation that
was a predecessor corporation of Covidien Ltd. or another Enterprise at the
request of such predecessor corporation, or related to anything done or not done
by Indemnitee in any such capacity, whether or not the basis of the Proceeding
is alleged action in an official capacity as a director, officer, employee,
trustee, agent, or fiduciary or in any other capacity while serving as a
director, officer, employee, trustee, agent, or fiduciary.
(h) Independent Counsel: the meaning specified in Section 3.
(i) Proceeding: any threatened, pending, or completed action, suit, or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of Covidien plc), or any inquiry, hearing, or investigation,
whether conducted by Covidien plc or any other party, that Indemnitee in good
faith believes might lead to the institution of any such action, suit, or
proceeding, whether civil, criminal, administrative, investigative, or other.
(j) Reviewing Party: the meaning specified in Section 3.
(k) Voting Shares: shares of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors (or similar function) of an Enterprise.
2.    Agreement to Indemnify.
(a) General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, Covidien plc shall

3



--------------------------------------------------------------------------------




indemnify Indemnitee from and against any and all Expenses to the fullest extent
permitted by law, as the same exists or may hereafter be amended or interpreted
(but in the case of any such amendment or interpretation, only to the extent
that such amendment or interpretation permits Covidien plc to provide broader
indemnification rights than were permitted prior thereto). For the purposes of
this Agreement, the meaning of the phrase “to the fullest extent permitted by
law” shall include, but not be limited to: (i) to the fullest extent permitted
by the provisions of Irish law and/or the Articles of Association of Covidien
plc that authorize, permit or contemplate indemnification by agreement, court
action or corresponding provisions of any amendment to or replacement of such
provisions; and (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of Irish law and/or the Articles of Association of
Covidien plc adopted after the date of this Agreement that increase the extent
to which a company may indemnify its directors or secretary.
(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against
Covidien plc or any of its subsidiaries or any director, officer or employee of
Covidien plc or any of its subsidiaries unless (i) Covidien plc has joined in or
the Board has consented to the initiation of such Proceeding; (ii) the
Proceeding is one to enforce indemnification rights under Section 4; or
(iii) the Proceeding is instituted after a Change in Control and Independent
Counsel has approved its initiation.
(c) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified by Covidien plc hereunder against all Expenses incurred in
connection therewith.
(d) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by Covidien plc for some or a portion of
Expenses, but not, however, for the total amount thereof, Covidien plc shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
(e) Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by Covidien plc:
(i) on account of any Proceeding in which a final and non-appealable judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of Covidien plc pursuant to the provisions
of Section 16(b) of the Exchange Act or similar provisions of any federal,
state, or local laws;
(ii) if a court of competent jurisdiction by a final and non-appealable
judgment, shall determine that such indemnification is not permitted under
applicable law;
(iii) on account of any Proceeding relating to an Indemnifiable Event as to
which the Indemnitee has been convicted of a crime constituting a felony under
the laws of the jurisdiction where the criminal action had been brought (or,
where a jurisdiction does not classify any crime

4



--------------------------------------------------------------------------------




as a felony, a crime for which Indemnitee is sentenced to death or imprisonment
for a term exceeding one year); or
(iv) on account of any Proceeding brought by Covidien plc or any of its
subsidiaries against Indemnitee; or
(v) on account of any Proceeding relating to an Indemnifiable Event described in
clause (iii) of the definition thereof that is initiated after the sixth
anniversary of the Transaction Time.
3.     Reviewing Party; Exhaustion of Remedies. 
(a) Prior to any Change in Control, the reviewing party (the “Reviewing Party”)
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
after a Change in Control concerning the rights of Indemnitee to indemnity
payments and Expense advances under this Agreement, the Indemnification
Agreement, dated as of the date hereof, between Covidien Ltd., a Bermuda
company, and Indemnitee (the “Covidien Ltd. Indemnification Agreement”) or any
other agreement to which Covidien plc or any of its Affiliates is a party or
under applicable law, Covidien plc’s Articles of Association or the certificate
of incorporation or bye-laws of Covidien Ltd. (the “Covidien Ltd. Organizational
Documents”) now or hereafter in effect relating to indemnification for
Indemnifiable Events, Covidien plc and Covidien Ltd. shall seek legal advice
only from independent counsel (“Independent Counsel”) selected by Indemnitee and
approved by Covidien plc (which approval shall not be unreasonably withheld),
and who has not otherwise performed services for Covidien plc, Covidien Ltd. or
the Indemnitee (other than in connection with indemnification matters) within
the last five years. The Independent Counsel shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing Covidien plc, Covidien Ltd. or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.
Such counsel, among other things, shall render its written opinion to Covidien
plc, Covidien Ltd. and Indemnitee as to whether and to what extent the
Indemnitee should be permitted to be indemnified under applicable law. In doing
so, the Independent Counsel may consult with (and rely upon) counsel in any
appropriate jurisdiction who would qualify as Independent Counsel (“Local
Counsel”). To the fullest extent permitted by law, Covidien plc agrees to pay
the reasonable fees of the Independent Counsel and the Local Counsel and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel or the Local Counsel pursuant
hereto.
(b) The Covidien Ltd. Indemnification Agreement provides that, prior to making
written demand on Covidien Ltd. for indemnification pursuant to Section 4(a) of
the Covidien Ltd. Indemnification Agreement or making a request for Expense
Advance (as defined in the Covidien Ltd. Indemnification Agreement) pursuant to
Section 2(c) of the Covidien Ltd. Indemnification Agreement, Indemnitee shall
(i) seek such indemnification or Expense Advance, as applicable, under any
applicable insurance policy and (ii) request that Covidien plc consider in its
discretion whether to make such indemnification or Expense Advance, as
applicable. Upon

5



--------------------------------------------------------------------------------




any such request by Indemnitee of Covidien plc, Covidien plc shall consider
whether to make such indemnification or Expense Advance, as applicable, based on
the facts and circumstances related to the request. Covidien plc may require, as
a condition to making any indemnification or Expense Advance, as applicable,
that Indemnitee enter into an agreement providing for such indemnification or
Expense Advance, as applicable, to be made subject to substantially the same
terms and conditions applicable to an indemnification or Expense Advance, as
applicable, by Covidien Ltd. under the Covidien Ltd. Indemnification Agreement
(including, without limitation, conditioning any Expense Advance upon delivery
to Covidien plc of an undertaking of the type described in clause (i) of the
proviso to Section 2(c) of the Covidien Ltd. Indemnification Agreement).
4.    Indemnification Process and Appeal.
(a) Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from Covidien plc in accordance
with this Agreement as soon as practicable after Indemnitee has made written
demand on Covidien plc for indemnification, unless the Reviewing Party has given
a written opinion to Covidien plc that Indemnitee is not entitled to
indemnification under applicable law.
(b) Adjudication or Arbitration. (i) Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification to which Indemnitee
is entitled hereunder within thirty days after making a demand or request in
accordance with Section 4(a) (a “Nonpayment”), Indemnitee shall have the right
to enforce its indemnification rights under this Agreement by commencing
litigation in any court located in the country of Ireland (an “Irish Court”)
having subject matter jurisdiction thereof seeking an initial determination by
the court or by challenging any determination by the Reviewing Party or any
aspect thereof. Any determination by the Reviewing Party not challenged by
Indemnitee in any such litigation shall be binding on Covidien plc, Covidien
Ltd. and Indemnitee. The remedy provided for in this Section 4 shall be in
addition to any other remedies available to Indemnitee at law or in equity.
Covidien plc, Covidien Ltd. and Indemnitee hereby irrevocably and
unconditionally (A) consent to submit to the non-exclusive jurisdiction of the
Irish Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (B) waive any objection to the laying of venue
of any such action or proceeding in the Irish Court, and (C) waive, and agree
not to plead or to make, any claim that any such action or proceeding brought in
the Irish Court has been brought in an improper or inconvenient forum. For the
avoidance of doubt, nothing in this Agreement shall limit any right Indemnitee
may have under applicable law to bring any action or proceeding in any other
court.
(ii) Alternatively, in the case of a Nonpayment, Indemnitee, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.
(iii) In the event that a determination shall have been made pursuant to
Section 4(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 4(b) shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this

6



--------------------------------------------------------------------------------




Section 4(b) Covidien plc shall have the burden of proving Indemnitee is not
entitled to indemnification.
(iv) In the event that Indemnitee, pursuant to this Section 4(b), seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, and it is determined
in said judicial adjudication or arbitration that Indemnitee is entitled to
receive all of the indemnification sought, Indemnitee shall be entitled to
recover from Covidien plc, and shall be indemnified by Covidien plc against, any
and all Expenses actually and reasonably incurred by him in such judicial
adjudication or arbitration. If it shall be determined in said judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification sought, the Indemnitee shall be entitled to recover
from Covidien plc, and shall be indemnified by Covidien plc against, any and all
Expenses reasonably incurred by Indemnitee in connection with such judicial
adjudication or arbitration.
(c) Defense to Indemnification, Burden of Proof, and Presumptions. (i) It shall
be a defense to any action brought by Indemnitee against Covidien plc to enforce
this Agreement that it is not permissible under applicable law for Covidien plc
to indemnify Indemnitee for the amount claimed.
(ii) In connection with any action or any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proving such a defense or determination shall be on Covidien plc.
(iii) Neither the failure of the Reviewing Party to have made a determination
prior to the commencement of such action by Indemnitee that indemnification of
the Indemnitee is proper under the circumstances because Indemnitee has met the
standard of conduct set forth in applicable law, nor an actual determination by
the Reviewing Party that the Indemnitee had not met such applicable standard of
conduct, shall, of itself, be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct.
(iv) For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, or proceeding, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.
(v) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of any Enterprise, including financial statements, or on
information supplied to Indemnitee by the management of such Enterprise in the
course of their duties, or on the advice of legal counsel for such Enterprise or
on information or records given or reports made to such Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 4(c)(v) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in applicable law.

7



--------------------------------------------------------------------------------




(vi) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.
(vii) Covidien plc shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Agreement that the procedures or
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any court or before any arbitrator that Covidien plc is bound by
all the provisions of this Agreement.
5.    Indemnification for Expenses Incurred in Enforcing Rights. In addition to
Indemnitee’s rights under Section 4(b)(iv), Covidien plc shall indemnify
Indemnitee against any and all Expenses that are incurred by Indemnitee in
connection with any action brought by Indemnitee:
(a) for indemnification or advance payment of Expenses under any agreement to
which Covidien plc or any of its Affiliates is a party (other than this
Agreement) or under applicable law, Covidien plc’s Articles of Association or
the Covidien Ltd. Organizational Documents now or hereafter in effect relating
to indemnification or advance payment of Expenses for Indemnifiable Events (it
being specified, for the avoidance of doubt, that this clause (a) shall not be
deemed to provide Indemnitee with a right to the indemnification or advance
payment of Expenses being sought in such action), and/or
(b) for recovery under directors’ and officers’ liability insurance policies
maintained by Covidien plc,
but, in either case, only in the event that Indemnitee ultimately is determined
to be entitled to such indemnification or expense advance or insurance recovery,
as the case may be.
6.    Notification and Defense of Proceeding.
(a) Notice. Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against Covidien plc under this Agreement, notify Covidien plc and Covidien Ltd.
of the commencement thereof; but the omission so to notify Covidien plc and
Covidien Ltd. will not relieve Covidien plc from any liability that it may have
to Indemnitee, except as provided in Section 6(c).
(b) Defense. With respect to any Proceeding as to which Indemnitee notifies
Covidien plc and Covidien Ltd. of the commencement thereof, Covidien plc will be
entitled to participate in the Proceeding at its own expense and except as
otherwise provided below, to the extent Covidien plc so wishes, it may assume
the defense thereof with counsel reasonably satisfactory to Indemnitee. After
notice from Covidien plc to Indemnitee of its election to assume the defense of
any Proceeding, Covidien plc shall not be liable to Indemnitee under this
Agreement or otherwise for any Expenses subsequently incurred by Indemnitee in
connection with the defense of such Proceeding other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ legal counsel in such Proceeding, but all Expenses related thereto
incurred after notice from Covidien plc of its assumption of the defense shall
be at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by Covidien plc, (ii) Indemnitee has reasonably
determined that there may be a

8



--------------------------------------------------------------------------------




conflict of interest between Indemnitee and Covidien plc in the defense of the
Proceeding, (iii) after a Change in Control, the employment of counsel by
Indemnitee has been approved by the Independent Counsel, or (iv) Covidien plc
shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases all Expenses of the Proceeding shall be borne
by Covidien plc. Covidien plc shall not be entitled to assume the defense of any
Proceeding (x) brought by or on behalf of Covidien Ltd. or Covidien plc, (y) as
to which Indemnitee shall have made the determination provided for in (ii) above
or (z) after a Change in Control (it being specified, for the avoidance of
doubt, that Covidien plc may assume defense of any such proceeding described in
this sentence with Indemnitee’s consent, provided that any such consent shall
not affect the rights of Indemnitee under the foregoing provisions of this
Section 6(b)).
(c) Settlement of Claims. Covidien plc shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without Covidien plc’s written consent, such consent
not to be unreasonably withheld; provided, however, that if a Change in Control
has occurred, Covidien plc shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement. Covidien plc shall not settle any Proceeding in any manner that
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Covidien plc shall not be liable to indemnify the Indemnitee
under this Agreement with regard to any judicial award if Covidien plc was not
given a reasonable and timely opportunity, at its expense, to participate in the
defense of such action; Covidien plc’s liability hereunder shall not be excused
if assumption of the defense of the Proceeding by Covidien plc was barred by
this Agreement.
7.    Establishment of Trust. In the event of a Change in Control Covidien plc
shall, upon written request by Indemnitee, create a trust for the benefit of the
Indemnitee (the “Trust”) and from time to time upon written request of
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request (a) to be
incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an Indemnifiable Event and (b) to be
indemnifiable pursuant to this Agreement. The amount or amounts to be deposited
in the Trust pursuant to the foregoing funding obligation shall be determined by
the Independent Counsel. The terms of the Trust shall provide that (i) the Trust
shall not be revoked or the principal thereof invaded without the written
consent of the Indemnitee, (ii) the Trust shall continue to be funded by
Covidien plc in accordance with the funding obligation set forth above,
(iii) the Trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement, and
(iv) all unexpended funds in the Trust shall revert to Covidien plc upon a final
determination by the Independent Counsel or a court of competent jurisdiction,
as the case may be, that the Indemnitee has been fully indemnified under the
terms of this Agreement. The trustee of the Trust (the “Trustee”) shall be
chosen by the Indemnitee. Nothing in this Section 7 shall relieve Covidien plc
of any of its obligations under this Agreement. All income earned on the assets
held in the Trust shall be reported as income by Covidien plc for federal,
state, local, and foreign tax purposes. Covidien plc shall pay all costs of
establishing and maintaining the Trust and shall indemnify the Trustee against
any and all expenses (including attorney’s fees),

9



--------------------------------------------------------------------------------




claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the establishment and maintenance of the Trust.
8.    Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under Covidien plc’s Articles of
Association, the Covidien Ltd. Organizational Documents, the Covidien Ltd.
Indemnification Agreement, applicable law, or otherwise; provided, however, that
this Agreement shall supersede any indemnification agreement between Covidien
plc and/or Covidien Ltd. and the Indemnitee entered into prior to the date
hereof. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification than would be afforded
currently under Covidien plc’s Articles of Association, the Covidien Ltd.
Organizational Documents, the Covidien Ltd. Indemnification Agreement,
applicable law or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.  
9.    Liability Insurance. To the extent Covidien plc maintains an insurance
policy or policies providing general and/or directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its terms of their terms, to the maximum extent of the coverage available
for any director, officer, secretary or employee, as applicable, of Covidien
plc. 
10.     Exclusions. In addition to and notwithstanding any other provision of
this Agreement to the contrary, Covidien plc shall not be obligated under this
Agreement to make any payment pursuant to this Agreement for which payment is
expressly prohibited by law (including, with respect to any director or
secretary of Covidien plc, in respect of any liability expressly prohibited from
being indemnified pursuant to section 200 of the Irish Companies Act 1963 (as
amended) (including any successor provisions, “Section 200”), but (i) in no way
limiting any rights under section 391 of the Irish Companies Act 1963 (as
amended), and (ii) to the extent any such limitations or prescriptions are
amended or determined by a court of a competent jurisdiction to be void or
inapplicable, or relief to the contrary is granted, then the Indemnitee shall
receive the greatest rights then available under law.
11.    Continuation of Contractual Indemnity or Period of Limitations. All
agreements and obligations of Covidien plc contained herein shall continue for
so long as Indemnitee shall be subject to, or involved in, any proceeding for
which indemnification is provided pursuant to this Agreement. Notwithstanding
the foregoing, no legal action shall be brought and no cause of action shall be
asserted by or on behalf of Covidien plc or any Affiliate of Covidien plc
against Indemnitee, Indemnitee’s spouse, heirs, executors, or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, or such longer period as may be required by the laws of
Ireland under the circumstances. Any claim or cause of action of Covidien plc or
its Affiliate shall be extinguished and deemed released unless asserted by the
timely filing and notice of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.
12.    Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed

10



--------------------------------------------------------------------------------




by the party against whom enforcement of the waiver is sought, and no such
waiver shall operate as a continuing waiver. Except as specifically provided
herein, no failure to exercise or any delay in exercising any right or remedy
hereunder shall constitute a waiver thereof.
13.    Subrogation. In the event of payment under this Agreement, Covidien plc
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable Covidien plc effectively to bring suit to
enforce such rights. 
14.    No Duplication of Payments. Covidien plc shall not be liable under this
Agreement to make any payment in connection with any claim made by Indemnitee to
the extent Indemnitee has otherwise received payment (under any insurance
policy, Covidien plc’s Articles of Association, the Covidien Ltd. Organizational
Documents, the Covidien Ltd. Indemnification Agreement or otherwise) of the
amounts otherwise indemnifiable hereunder.
15.    Obligations of Covidien plc. In the event a Proceeding results in a
judgment in Indemnitee’s favor or otherwise is disposed of in a manner that
allows Covidien plc to indemnify Indemnitee in connection with such Proceeding
under the Articles of Association of Covidien plc as then in effect, Covidien
plc will provide such indemnification to Indemnitee and will reimburse Covidien
Ltd. for any indemnification or Expense Advance previously made by Covidien Ltd.
in connection with such Proceeding.
16.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of Covidien plc), assigns, spouses, heirs, and personal and legal
representatives; provided, however, that Covidien Ltd. shall be a beneficiary
of, and have the right to enforce, Section 15 hereof. Covidien plc shall require
and cause any successor thereof (whether direct or indirect by purchase, merger,
consolidation, or otherwise) to all, substantially all, or a substantial part,
of the business and/or assets of Covidien plc, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that Covidien plc would
be required to perform if no such succession had taken place. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity
pertaining to an Indemnifiable Event even though he may have ceased to serve in
such capacity at the time of any Proceeding or is deceased and shall inure to
the benefit of the heirs, executors, administrators, legatees and assigns of
such a person. 
17.     Severability. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void or unenforceable. 

11



--------------------------------------------------------------------------------




18.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Ireland applicable to contracts made and
to be performed in such State without giving effects to its principles of
conflicts of laws. 
19.    Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deem to have been duly
given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and address to Covidien
plc at:


Covidien plc
20 On Hatch, Lower Hatch Street
Dublin 2
Ireland
Attn: General Counsel
Facsimile: +353-1-438-1798
and
Covidien
15 Hampshire Street
Mansfield, MA 02048
Attn: General Counsel
Facsimile: (508) 261-8544
And to Indemnitee at:
[●]




Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

12



--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have executed this Deed of Indemnification as a
deed with the intention that it be delivered on the date first written above.
















GIVEN under the common seal of
COVIDIEN PUBLIC LIMITED COMPANY
and DELIVERED as a DEED




   ___________________________
   Duly Authorised Signatory


   ___________________________
   Duly Authorised Signatory























SIGNED AND DELIVERED as a deed
by [INSERT NAME OF INDEMNITEE]
in the presence of:


_______________________
Witness




Name of Witness:


Address of Witness:




Occupation of Witness:






______________________________
Indemnitee 




13

